DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason DiMedio on 11/30/2021.

The application has been amended as follows: 
	
25. (Currently amended) A stent for splinting a vein, the stent comprising a braided tubular supporting member that has a length of at least 60 millimeters (mm), the supporting member being braided with one or more wires with sections of the wire or the wires, respectively, delimiting rhombuses, wherein the stent has at least one reinforcement section and at least one hinge section, with the rhombuses in the reinforcement section being shorter in a longitudinal direction than the rhombuses of the hinge section, wherein the stent provides at least two an unloaded state of the stent is not greater than a 1.5 fold of the transversal extension.

Allowable Subject Matter
Claims 25, 27 – 42, 49, and 51 – 55 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding the independent claims of 25 and 51, the prior art alone or in combination with fails to disclose or make obvious a vein splitting stent comprising reinforcement sections and hinge sections arranged consecutively along the length, wherein the stent comprises a strand which is a section of one or more wires, the section extending along the entire length of the stent, and wherein any two cross sections have the same number of strands; furthermore the longitudinal extension of the rhombuses in an unloaded state of the stent is not greater than 1.5 fold of the transversal extension.
The closest piece of prior art, Dickinson (US 20190083228 A1), teaches a braided tubular body (body of device 34) wherein the stent (device 34) has at least one reinforcement section (distal and proximal portions 14 / 12) (see annotated Fig. 3) and at least one hinge section (intermediate section 16) (see annotated Fig. 3), wherein the stent (device 34) provides at least two reinforcement sections (distal and proximal portions 14 / 12) (see annotated Fig. 3), wherein between two neighboring reinforcement sections (distal and proximal portions 14 / 12) at least one hinge section (intermediate section 16) (paragraph [0070], Fig. 3) (see annotated Fig. 3) and
wherein a strand (see annotated Fig. 3) is a section (the number of strands along the entire length) of one of the one or more wires, the section extending along the entire length of the stent from a distal end (see annotated Fig. 3) of the stent to a proximal end (see annotated Fig. 3) of the stent, and the stent (see annotated Fig. 3) has the same number of strands in any two cross sections of the stent (Examiner’s note: it should be noted that Dickinson gives no evidence of adding or deleting strands throughout the braiding of the stent, thus it can be inferred that the number of strands remains constant). However, Dickinson does not disclose or make obvious wherein the longitudinal extension of the rhombuses in an unloaded state of the stent is not greater than 1.5 fold of the transversal extension; while Dickinson teaches where some of the rhombuses could be read to meet the limitation, the examiner is reading “the rhombuses” to mean all of the rhombuses, which not all of the rhombuses of Dickinson would meet the limitation. Additionally, there is no motivation nor would it be obvious to modify the rhombuses of Dickinson such that all of the rhombuses fit within the claimed range; because of how the stent of Dickinson is formed (i.e. braided), .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        

/TODD J SCHERBEL/Primary Examiner, Art Unit 3771